DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 17th, 2022 have been fully considered but they are not persuasive. On pages 7-8 of the Applicant’s Remarks document, in the Rejection Under 35 U.S.C. § 103 and Rejection to Claims 1, 4-8, 11-14, 15 and 18-20, Applicant argues that in light of the amendment to Claim 1 (and analogous claims) which includes the limitations of the now canceled claim 2 (and analogous claims), the cited references fail to teach the claimed subject matter. Specifically, applicant states that the combination of Mattern, Yu, and Singh, does not teach the limitation of “providing for a controller that is inhibited from an estimate of the distance being greater than a second threshold responsive to a distance being less than a first threshold.” Applicant goes on to state that “the teachings of Singh fail to provide for the second operating mode as disclosed to inhibit an estimation of the distance between the vehicle 3 and the trailer 9 to be greater than a second threshold.” The examiner respectfully disagrees, stating that Singh discloses a system that is capable on focusing on certain features of the trailer which prevents the system from measuring the distance from the vehicle to a point that is further behind the feature that the system is focusing on. 
Singh describes the first and second feature sets in detail in paragraphs [0015]-[0017]. In the disclosed system, the first feature set is “one or more targets mounted to the trailer” (Singh: Paragraph [0015]) and the second feature set “can comprise a trailer coupling frame (also referred to as the trailer hitch) to which the trailer coupling is mounted. The second feature set could optionally comprise the trailer coupling.” (Singh: Paragraph [0017]) The system is configured to only focus on these specific feature sets when performing distance measurements between the vehicle and the trailer. Specifically, the system will track the first feature set when the distance is greater than a predetermined threshold (Singh: Paragraph [0014]) and will switch to track the second feature set when the distance is equal to or less than a predetermined threshold (Singh: Paragraph [0011], [0014]). By focusing on specific features of the trailer and adjusting the sensors to remain focused on said features, the system ensures high accuracy of distance estimates through the use of image correction algorithms. The system actively prevents any of the sensors from tracking a part of the trailer that is not within the feature sets. (Singh: Paragraph [0039], [0070]). Therefore, for at least the reasons stated above, Singh discloses a controller which inhibits an estimate that is greater than a threshold distance.
Regarding the other arguments filed March 17th, 2022 in the Applicant’s Remarks, Applicant applies arguments which are similar to what has been previously stated to claims which are analogous to the claims referenced above. Therefore, the response to said arguments are equivalent for at least the reasons stated above.
A detailed/updated rejection follows below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattern; Donald Jacob, et al. (US 20180312022; hereinafter Mattern, already of record) in view of Yu; Xin, et al. (US 20190339704; hereinafter Yu, already of record) and in further view of Singh; Harpeet, et al. (US 20160052548; hereinafter Singh; already of record from IDS).
Regarding Claim 1, Mattern teaches
	A system for assisting in aligning a vehicle for hitching with a trailer comprising: (Mattern: Paragraph [0028])
	a steering system that adjusts a steering angle of the vehicle; (Mattern: Paragraph [0028], [0030])
	a braking system that adjusts a speed of the vehicle; (Mattern: Paragraph [0034])
	an imaging system that receives image data of a hitch ball and trailer coupler; and (Mattern: Paragraph [0028], [0035]-[0039], Fig 4-7; Reference number 34 shows the hitch ball attached to the vehicle and reference number 14 shows a trailer hitch which is used to teach the trailer coupler of the claim limitation. Paragraph [0028] describes what each reference number refers to.)
	a controller: (Mattern: Paragraph [0028], [0034])
		that estimates a distance between a first point on the hitch ball and a second point on the trailer coupler, wherein the points are parallel to a plane defined by a surface beneath the hitch ball and trailer coupler, (Mattern: Paragraph [0041]-[0043])
	…
	that tracks the distance between pixels associated with the first point and the second point… (Mattern: Paragraph [0028], [0042], Figure 4-9; Reference numbers 38 and 28 show regions of interest for the imaging system which are centered on the hitch ball of the vehicle and the trailer coupler respectively.)
		that maneuvers, via the steering and braking systems, the vehicle along a path, and (Mattern: Paragraph [0043])
		that identifies an alignment of an overlap between the pixels of the first point with the second point on the plane.  (Mattern: Paragraph, Fig 7-10; Figures 7 and 8 show the vehicle gradually driving closer to the trailer in order to align the hitch ball and trailer coupler after identifying them in the regions of interest of reference numbers 38 and 28. Figure 9 shows the previously mentioned regions 38 and 28 overlapping, which in turn means that the hitch ball and trailer coupler and also aligned. Figure 10 describes the process/logic used by the assist system in order to align the hitch ball with the trailer coupler as shown in reference number 130)
Mattern does not teach
	that inhibits the estimate of the distance being greater than a second threshold responsive to the distance being less than the first threshold,  
	…in response to the distance being less than a first threshold,….
However in the same field of endeavor, Yu teaches
	that tracks the distance between pixels associated with the first point and the second point in response to the distance being less than a first threshold, (Yu: Paragraph [0040])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the trailer hitching alignment system and controller of Mattern with the threshold distance response of Yu for the benefit of a system that is capable of determining a position of a trailer relative to a tow vehicle, which allows the tow vehicle to autonomously maneuver towards the trailer (Yu: Paragraph [0004]).
Mattern, in view of Yu, does not teach
	that inhibits the estimate of the distance being greater than a second threshold responsive to the distance being less than the first threshold.  
However in the same field of endeavor, Singh teaches
	that inhibits the estimate of the distance being greater than a second threshold responsive to the distance being less than the first threshold. (Singh: Paragraph [0039], [0066]-[0067], and [0070])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the system for assisting in aligning a vehicle for hitching with a trailer of Mattern and Yu with the distance estimation thresholds of Singh for the benefit of improving trailer detection and tracking and allowing for improved automatic aligning of the vehicle with the trailer while maneuvering the vehicle to the trailer (Singh: Paragraph [0002]-[0004]).

Regarding Claim 3, 
Mattern, in view of Yu, and further in view of Singh, teaches
The system for assisting in aligning a vehicle for hitching with a trailer of claim 2, 
wherein the controller: (Mattern: Abstract)
	notifies the imaging system of the estimate of the distance being greater than the second threshold.  (Singh: Paragraph [0066]-[0067]; While in the first operating mode the system is continuously taking readings of the distance between the vehicle and the trailer. The imaging system is configured to remain in the first operating mode until the second predefined threshold is reached. By receiving constant distance readings, the imaging system is constantly being notified that the distance is greater than the second threshold.)
	The motivation to combine Mattern, Yu, and Singh is the same as stated for Claim 1 above.

Regarding Claim 4,
Mattern, in view of Yu, and further in view of Singh, teaches
The system for assisting in aligning a vehicle for hitching with a trailer of claim 1 wherein the controller:  
	26maneuvers, via the steering and braking systems, the vehicle along the path responsive to the distance being greater than the first threshold. (Mattern: Paragraph [0043]-[0044]) 

Regarding Claim 5,
Mattern, in view of Yu, and further in view of Singh, teaches
The system for assisting in aligning a vehicle for hitching with a trailer of claim 1, wherein the first point on the hitch ball is indicative of a center point of the hitch ball, and the second point on the trailer coupler is indicative of a center point of the trailer coupler.  (Yu: Paragraph [0042]-[0044], Figure 4(A-G), 6(A-C); The figures of Yu clearly show a line going through a center point on the hitch ball and the trailer coupler which are used by the imaging system to align the two during operation.) 
	The motivation to combine Mattern, Yu, and Singh is the same as stated for Claim 1 above.

Regarding Claim 6, 
Mattern, in view of Yu, and further in view of Singh, teaches
The system for assisting in aligning a vehicle for hitching with a trailer of claim 1, wherein a pixel-domain comparison is linearly transformed to track the distance.  (Yu: Paragraph [0040], Fig 4(A-G), 6(A-C); The figures of Yu clearly show a line going through a center point on the hitch ball and the trailer coupler which are used by the imaging system to align the two during operation.)
	The motivation to combine Mattern, Yu, and Singh is the same as stated for Claim 1 above.

Regarding Claim 7, 
Mattern, in view of Yu, and further in view of Singh, teaches
The system for assisting in aligning a vehicle for hitching with a trailer of claim 1, wherein the controller: 
	activates the braking system to stop the vehicle on the path responsive to the distance being less than a third threshold, wherein the third threshold is defined by a plurality of factors. (Mattern: Paragraph [0054] (line 29-end); The third distance threshold would be when the hitch ball is aligned with the trailer hitch meaning that the car would stop when this distance is reached and can be interpreted as 0 meters for example.)

Regarding Claim 8, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.
Regarding Claim 10, the claim is analogous to Claim 3 limitations and is therefore rejected under the same premise as Claim 3.
Regarding Claim 11, the claim is analogous to Claim 4 limitations and is therefore rejected under the same premise as Claim 4.
Regarding Claim 12, the claim is analogous to Claim 5 limitations and is therefore rejected under the same premise as Claim 5.
Regarding Claim 13, the claim is analogous to Claim 6 limitations and is therefore rejected under the same premise as Claim 6.
Regarding Claim 14, the claim is analogous to Claim 7 limitations and is therefore rejected under the same premise as Claim 7.
Regarding Claim 15, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.
Regarding Claim 17, the claim is analogous to Claim 3 limitations and is therefore rejected under the same premise as Claim 3.
Regarding Claim 18, the claim is analogous to Claim 4 limitations and is therefore rejected under the same premise as Claim 4.
Regarding Claim 19, the claim is analogous to Claim 5 limitations and is therefore rejected under the same premise as Claim 5.
Regarding Claim 20, the claim is analogous to Claim 7 limitations and is therefore rejected under the same premise as Claim 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.R.L./               Examiner, Art Unit 3663                                                                                                                                                                                         
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664